Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1, 7-9, 11-15, 17, and 20, which changes the scope of the claims and therefore a new grounds of rejection is issued.
In regards to the rejection of Claim(s) 7 Applicant asserts (pg. 19):
Lupu makes no mention of tracking changes in a difference between the first charge and the second charge at least partly by determining when a charging current for the first battery cell is bled away from the first battery cell, as claimed. In fact, Lupu fails to tie the activation of bypass circuits to the tracking of changes in the difference between cell charge.
And further asserts:
As such, Lupu also fails to show or suggest "control circuitry . . configured to track changes in a difference between the first charge and the second charge during charging and discharging of the first and second battery cells at least partly by . determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells," as recited in claim 7.
In response:
Examiner respectfully disagree and points to the rejection of claim 7 where the Examiner uses the combined teaching of Fukushima in view of Lupu to teach the claim language of claim 7 as specified below.
In regards to the rejection of Claim(s) 15 Applicant asserts: 
Taylor simply makes no mention of the control circuitry being configured to determine the battery pack charging voltage target. While the rejection reasoning suggests that the total voltage of Taylor's battery pack when charging stops is the "charging voltage target," and Taylor makes no mention of its control circuitry being configured to "determine" the battery pack voltage at which charging stops or a battery pack charging voltage target. Accordingly, Lupu even in view of Taylor still fails to show or suggest "the control circuitry is configured to: determine a battery pack charging voltage target," as recited in claim 15.
In response:
Examiner respectfully disagree and points to the rejection of claim 15 where the Examiner uses Taylor to teach determin[ing] a battery pack charging voltage target (Total voltage of battery pack when charging stops is identified as charging voltage target) at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell, (Fig. 3B-3F [0057] of Taylor Jr Total voltage of battery pack when charging stops is identified as “charging voltage target”). 
Taylor Jr further teaches control the charging circuitry to halt charging of the battery pack when the battery pack is at the battery pack charging voltage target, wherein, when the battery pack is at the battery pack charging voltage target, the first battery cell is at a maximum cell voltage (Fig. 3B-3F [0057] of Taylor Jr …battery units  charged until all units are balanced and have a SOC of 100%.)
The Examiner further states that it would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to be configured to determine a battery pack charging voltage target at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell; and control the charging circuitry to halt charging of the battery pack when the battery pack is at the battery pack charging voltage target, wherein, ….as taught by Taylor Jr [0059].
Therefore the Examiner does not use Taylor alone and thus does not use Taylor to teach a control circuitry being configured to performed the claimed steps in claim 15, but uses the combined teachings of Fukushima in view of Taylor to teach the claim language of claim 15 as specified below.
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Examiner’s notes on claim interpretation
Regarding claim language “maintain a running value for a difference between the first charge and the second charge across multiple discharging periods and multiple charging periods”:
 The specification (Fig. 5 S132 and [0035]) supports the control circuit determining ∆Q after discharging has stopped (Fig. 5 130 to 132) and supports “… adding the value of ΔQ produced during period TA to the value of ΔQ that was computed at the end of the last discharge period (e.g., control circuitry 104 maintains a running value for ΔQ and updates this information based on discharging activity)” 
The specification does not clearly state that the above cited “last discharge period” refers to a discharging cycle followed by a charging cycle or refers to a discharging cycle only. 
Based on Fig. 5 and [0034]-[0038] of the specification where discharging stops (130), ΔQ is determined and charging begins (to 132), stop charging has terminated (to 134), and determining a decrease in ΔQ after charge termination (134), and repeating S130-134), 
The Examiner will interpret “maintain a running value for a difference between the first charge and the second charge across multiple discharging periods and multiple charging periods” as measure[ing] a difference between the first charge and the second charge after discharging and after charging within each discharge-charge cycle of multiple discharge-charge cycles.
Regarding claim language “control charging of the battery pack to reduce the difference between the first charge and the second charge across sequential charging periods in the multiple charging periods based on the running value“
Based on Fig.3,5 and [0035]-[0038] of the specification, Examiner interprets “sequential charging periods in a charging period” as the charging periods before and after the bleed resistor is switched into use during one charging period in a discharge-charge cycle (i.e. TB-1 and TB-2 of Fig. 3). 
The Examiner  will therefore interpret “sequential charging periods in the multiple charging periods” as the charging period before and after the bleed resistor is switched into use during each charging period within each discharge-charge cycle.

Specification Objections
The disclosure is objected to because of the following informalities:
Claim 7 recites “control circuitry configured to measure a voltage across the first and second terminals and configured to track changes in a difference between the first charge and the second charge during charging and discharging of the first and second battery cells at least partly by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells, and determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.”
The specification does not show that the control circuitry configured to measure a voltage across the first and second terminals at least partly by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells, and determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.”
The specification does not support control circuitry configured to measure a voltage across the first and second terminals by measuring the charging duration nor supports control circuitry configured to measure a voltage across the first and second terminals by determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.
Claim 9 recites “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to increase the difference between the first and second charges during the discharging of the first and second battery cells” 
The specification does not support control configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to increase the difference between the first and second charges during the discharging of the first and second battery cells.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “control circuitry configured to measure a voltage across the first and second terminals and configured to track changes in a difference between the first charge and the second charge during charging and discharging of the first and second battery cells at least partly by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells, and determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.” Which is unclear.
It is unclear what is meant by the claim language “at least partly by:
Specifically, it is unclear if claim language “measure a voltage across the first and second terminals and configured to track changes in a difference…at least partly by: measuring… charging duration of the charging …and determining when a charging current for the first battery cell is bled away” should be interpreted as:
 the measured voltage and tracked differences are performed by measuring charging duration or performed by determining when the charging current is bled away, or
the measured voltage and tracked differences are performed by measuring charging duration and determining when the charging current is bled away.
The control circuitry configured to measure a voltage across the first and second terminals; and the control circuitry is configured to track the differences by measuring charging duration or determining when the charging current is bled away
The control circuitry configured to measure a voltage across the first and second terminals; and the control circuitry is configured to track the differences by measuring charging duration and determining when the charging current is bled away.
It is also unclear how control circuitry is configured to measure a voltage across the first and second terminals by measuring charging duration of the charging of the first and second battery cells. 
Examiner will interpret as “control circuitry configured to measure a voltage across the first and second terminals; and configured to track changes in a difference between the first charge and the second charge during charging and discharging of the first and second battery cells by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells, or determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.” 
Claim 9 recites “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to increase the difference between the first and second charges during the discharging of the first and second battery cells” which is interpreted as the control circuitry increasing the difference between the first and second charges during said discharging” which is unclear.
However [0029] and [0034]  of the specification recites “As shown in the example of FIG. 3, there is more parasitic current drain on battery BL than on battery BH during discharge period TA…. There is no period of time during time period TA during which pack 92 is being used to power load 110… [0034] During the operations of block 130, pack 92 discharges. Load 110 may be active and drawing relatively large amounts of current from pack 92 during discharging or load 110 may be electrically isolated from pack 92 so that the only current drawn from pack 92 is due to the presence of a quiescent load on pack 92… The value of the mismatch ΔQ=QH−QL in stored charge on cells BH and BL can be determined by control circuitry 104”
As such, based on the specification above, the control circuit does not determine the amount to increase the difference between the first and second charges during the discharging.
Therefore it is unclear if above claim language should be “determining an amount to increase the difference between the first and second charges during the discharging” or interpreted as “determining an amount of increase in the difference between the first and second charges during the discharging”.
Additionally, it is unclear what is meant by  “track[ing] changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to increase the difference ….”
Examiner will interpret as “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells by determining an amount of increase in the difference between the first and second charges during the discharging of the first and second battery cells” 
Claim 12 recites “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to decrease the difference between the first and second charges the charging of the first and second battery cells based at least partly on when the at least one bleed resistor is switched into use during the charging and the charging duration”  which is unclear.
Additionally, it is unclear what is meant by  “at least partly by determining an amount to decrease the difference between the first and second charges ….based at least partly on when the at least one bleed resistor is switched into use during the charging and the charging duration”
Examiner will interpret as “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells by determining an amount to decrease the difference between the first and second charges, wherein the charging of the first and second battery cells is based on when the at least one bleed resistor is switched into use during the charging and the charging duration”
For the reasons set forth in the rejection of claim 7 above, Examiner recommends removing claim language “at least partly” in all instances.
Claims 8-14 are included in this rejection based on their dependence on claims 7 and 9.
Correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “control circuitry configured to measure a voltage across the first and second terminals and configured to track changes in a difference between the first charge and the second charge during charging and discharging of the first and second battery cells at least partly by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells, and determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells” which is not supported in the specification and is therefore new matter.
Specifically as stated above in the 112b rejection, claim 7 can be interpreted as:
the measured voltage and tracked differences are performed by measuring charging duration or performed by determining when the charging current is bled away, or
the measured voltage and tracked differences are performed by measuring charging duration and determining when the charging current is bled away.
The control circuitry configured to measure a voltage across the first and second terminals; and the control circuitry is configured to track the differences by measuring charging duration or determining when the charging current is bled away
The control circuitry configured to measure a voltage across the first and second terminals; and the control circuitry is configured to track the differences by measuring charging duration and determining when the charging current is bled away.
The specification does not support performing measure a voltage across the first and second terminals and tracking the claimed changes at least partly by measuring the charging duration and determining when the charging current is bled away.
Specifically, the specification does not support control circuitry configured to measure a voltage across the first and second terminals by measuring the charging duration.
The specification also does not support control circuitry configured to measure a voltage across the first and second terminals by determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.
Claim 9 recites “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to increase the difference between the first and second charges during the discharging of the first and second battery cells” which is not supported in the specification and is therefore new matter.
As described in the 112b rejection above, the specification does not support, the control circuit determining the amount to increase the difference between the first and second charges during the discharging.
Examiner will interpret as “wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells by determining an amount of increase in the difference between the first and second charges during the discharging of the first and second battery cells” 
Claims 8-14 are included in this rejection based on their dependence on claims 7 and 9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Lupu (US 20090096420).  
As to claim 1 Fukushima discloses an electronic device (Fig. 4, Energy Storage System 10), comprising: 
a battery pack (a battery 30) having first and second battery cells coupled electrically in series (Fig. 4 battery 30), wherein the first battery cell stores a first charge and the second battery cell stores a second charge and wherein ([0069]-[0072] a difference in charge amount between the secondary batteries 31 is estimated), when the battery pack is in a quiescent state ([0070] after equalization processing is completed and charge amounts of the plurality of secondary batteries 31 are substantially equal to each other, the discharge circuit 65 is not operating. This state of battery module 20 identified as “quiescent state”), the first battery cell is characterized by a first parasitic current (i.e. self-discharge current of batteries 31) and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current ([0070] after equalization, a difference in charge amount among secondary batteries 31 is generated due to variation in self-discharge capacity (eventually self-discharge current) between the respective secondary batteries 31); and control circuitry (Fig. 4 CPU 71) configured to: maintain a running value (difference in charge amount) for a difference between the first charge and the second charge across multiple discharging periods and multiple charging periods (The difference in charge amount between the plurality of secondary batteries 31 due to their difference in self-discharge capacity is determined prior to the start of and after the completion of equalization . Equalization includes charging secondary batteries 31 ([0090]). Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090]). As such the difference in charge amounts are detected (i.e. maintain a running value) after discharging and charging period of each discharge-equalization cycle).
Fukushima further discloses control circuitry (Fig. 4 CPU 71) configured to: control charging of the battery pack to reduce the difference between the first charge and the second charge in the multiple charging periods based on the running value (During a period from a point of time that equalization processing applied to the energy storage devices is completed to the start of the next-time equalization processing (i.e. multiple charging periods), the difference in charge amount is generated between the energy storage devices due to the difference in the self-discharge capacity between the energy storage devices . Equalization processing is performed for reducing the difference in charge amount between the energy storage devices ([0033]-[0034][0079]). As such, each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to equalization. 
Although Fukushima discloses reducing the difference the charge amounts in the multiple charging periods based on the running value ([0033]-[0034]), Fukushima does not disclose reducing the difference between said charge amounts across sequential charging periods in each charging period (i.e. “in the multiple charging periods”).
Lupu teaches reducing the difference between the first charge and the second charge across sequential charging periods a charging period (Fig. 4 422 of Lupu during the charging phase (402) the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 with bleed resistor 106. Lupu further teaches that the algorithm of Fig. 4 can be implemented when cells in the battery pack are in a charging stage. ([0017][0019] [0043]-[0044] and [0048])).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to  be configured to reduce the difference between the first charge and the second charge across sequential charging periods in the multiple charging periods of Fukushima thereby reducing imbalance between the cells and extending a battery life as taught by Lupu [0052].
As to claim 2, Fukushima in view of Lupu teaches the electronic device of claim 1 wherein the control circuitry is configured to: determine an increase in the difference between the first charge and the second charge due to discharging the battery pack during each discharging period in the multiple discharge periods by using information on the first and second parasitic currents (Fig. 4,5 and 13 of Fukushima The difference in charge amount between the plurality of secondary batteries 31 due to their difference in self-discharge capacity is determined prior to the start of and after the completion of equalization. Equalization includes charging secondary batteries 31. ([0033] [0034], [[0070], 0079], [0090] of Fukushima). As such the difference in charge amounts are detected (i.e. maintain a running value) during discharging and charging period of each discharge-equalization cycle); and determine a decrease in the difference between the first charge and the second charge due to charging the battery pack during each charging period in the multiple charging periods (During a period from a point of time that equalization processing applied to the energy storage devices is completed to starting of the next-time equalization processing (i.e. multiple charging periods), the difference in charge amount is generated between the energy storage devices due to the difference in the self-discharge capacity between the energy storage devices . Equalization processing is performed for reducing the difference in charge amount between the energy storage devices ([0033]-[0034][0079] of Fukushima). As such, each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to).
As to claim 7, Fukushima  discloses a battery circuitry (Fig. 4, Energy Storage System 10), comprising: first and second battery cells coupled in series between a first terminal and a second terminal (Fig. 4 battery 30, terminals where J1 and J2 are connected), the first battery cell storing a first charge and the second battery cell storing a second charge ([0069]-[0072] a difference in charge amount between the secondary batteries 31 is estimated); and control circuitry configured to measure a voltage across the first and second terminals ([0055] The voltage detecting circuit 60 is connected to both ends of the respective secondary batteries 31 through detection lines, and measures voltages of the respective secondary batteries 31 and a total voltage of the assembled battery 30 in response to an instruction from the CPU 71);  and configured to track changes in a difference between the first charge and the second charge during charging and discharging of the first and second battery cells (The difference in charge amount between the plurality of secondary batteries 31 due to their difference in self-discharge capacity is determined prior to the start of and after the completion of equalization. Equalization includes charging secondary batteries 31. Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090]). As such the difference in charge amounts are detected (i.e. tracking changes) during discharging and charging period of each discharge-equalization cycle) 
Fukushima does not discloses the claimed tracked difference are tracked at least partly by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells or determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells (interpreted as by: measuring, after the charging of the first and second battery cells stops, charging duration of the charging of the first and second battery cells, or determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells.” See 112b rejection above) 
Lupu teaches determining when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells (Fig. 4 418 when difference between the minimum SOC and the maximum SOC is greater than a predetermined threshold, then balance at 422. At step 422 during the charging phase (402) the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104. Lupu further teaches that the algorithm of Fig. 4 is repeated and can be implemented when cells in the battery pack are in a charging stage. ([0017][0019] [0042]-[0044] and [0048]).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to  be configured to determine when a charging current for the first battery cell is bled away from the first battery cell during the charging of the first and second battery cells in order to reduce imbalance between the cells and extending a battery life as taught by Lupu [0052].
As to claim 8, Fukushima in view of Lupu teaches the battery circuitry of claim 7 wherein, when a battery pack including the first battery cell and the second battery cell is in a quiescent state ([0070] of Fukushima after equalization processing is completed and charge amounts of the plurality of secondary batteries 31 are substantially equal to each other, the discharge circuit 65 is not operating. This state of battery module 20 identified as “quiescent state”), the first battery cell is characterized by a first parasitic current (i.e. self-discharge current of batteries 31) and the second battery cell is characterized by a second parasitic current that is different than the first parasitic current ([0070] after equalization, a difference in charge amount among secondary batteries 31 is generated due to variation in self-discharge capacity (eventually self-discharge current) between the respective secondary batteries 31). 
As to claim 9, Fukushima in view of Lupu teaches the battery circuitry of claim 8 wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to increase the difference between the first and second charges during the discharging of the first and second battery cells (The difference in charge amount between the plurality of secondary batteries 31 due to their difference in self-discharge capacity is determined prior to the start of and after the completion of equalization. Equalization includes charging secondary batteries 31. Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090]). As such the difference in charge amounts are detected (i.e. tracked) during discharging and charging period of each discharge-equalization cycle).
As to claim 10, Fukushima in view of Lupu teaches the battery circuitry of claim 9 wherein the control circuitry is configured to determine the amount to increase the difference between the first and second charges based on a duration (time difference DT) associated with the discharging ((0072] of Fukushima… estimate the difference in charge amount by the multiplication of the difference in self-discharge current between the secondary batteries 31 and the time difference DT)..
As to claim 11, Fukushima in view of Lupu teaches the battery circuitry of Claim 7 wherein the control circuitry comprises switching circuitry and at least one bleed resistor configured to balance the first and second battery cells during the charging by bleeding the charging current away from the first battery cell ([0017][0019] Fig. 4 422 of Lupu during the charging phase (402) the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]).
As to claim 12, Fukushima in view of Lupu teaches the battery circuitry of claim 11 wherein the control circuitry is configured to track changes in the difference between the first charge and the second charge during the charging and discharging of the first and second battery cells at least partly by determining an amount to decrease the difference between the first and second charges (Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to equalizing until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090] of Fukushima), the charging of the first and second battery cells based at least partly on when the at least one bleed resistor is switched into use during the charging and the charging duration (Fig. 4 418 of Lupu when difference between the minimum SOC and the maximum SOC is greater than a predetermined threshold and after calculating balance time, then balancing occurs at 422 (i.e. when the at least one bleed resistor is switched into use). At step 422 of Lupu during the charging phase (402) the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104. Lupu further teaches that the algorithm if Fig. 4 can be implemented when cells in the battery pack are in a charging stage. ([0017][0019] [0042]-[0044] and [0048]).
Claims 3-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Lupu (US 20090096420)  in further view of Taylor Jr (US 20190115768). 
As to claim 3, Fukushima in view of Lupu teaches the electronic device of claim 2.
 Fukushima in view of Lupu does not teach wherein the control circuitry is configured to control charging of the battery pack using a battery pack charging voltage target. 
Taylor Jr teaches control charging of the battery pack using a battery pack charging voltage target.  (Fig. 3B-3F [0051]- [0056]  .. stopping the supply of current flowing into the battery units after determining that the one or more battery units are substantially (e.g., completely) charged. Total voltage of battery pack when charging stops identified as charging voltage target).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to include control charging of the battery pack using a battery pack charging voltage target, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
As to claim 4, Fukushima in view of Lupu in view of Taylor Jr  teaches the electronic device of claim 3 wherein the control circuitry comprises a first bleed resistor and a first switch associated with the first battery cell (Fig. 5 R, and SW of Fukushima), and a second bleed resistor and a second switch associated with the second battery cell (Fig. 5 R, and SW of Fukushima).
As to claim 5, Fukushima in view of Lupu in view of Taylor Jr  teaches the electronic device of claim 4. 
 Fukushima does not disclose/teach wherein the control circuitry is configured to close a selected one of the first and second switches to switch into use a selected one of the first and second bleed resistors during charging when a threshold state of charge on a selected one of the first and second battery cells is exceeded.
Lupu teaches wherein the control circuitry is configured to close a selected one of the first and second switches to switch into use a selected one of the first and second bleed resistors during charging when a threshold state of charge on a selected one of the first and second battery cells is exceeded (Fig. 4 422 of Lupu the cell having the maximum SOC starts to balance by enabling its bypass current through the corresponding bypass path by controlling the corresponding switch 104 [0043] and [0048]. SOC of battery cells at a balanced state is identified as “Threshold SOC”). 
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to be configured to close a selected one of the first and second switches to switch into use a selected one of the first and second bleed resistors during charging when a threshold state of charge on a selected one of the first and second battery cells is exceeded thereby reducing imbalance between the cells and extending a battery life as taught by Lupu [0052].
As to claim 6, Fukushima in view of Lupu in view of Taylor Jr  teaches the electronic device of claim 5.
Fukushima in view of Lupu does not teach wherein the control circuitry is configured to determine the battery pack charging voltage target to use based at least partly on information on when the threshold state of charge is exceeded.
Taylor Jr teaches wherein the control circuitry is configured to determine the battery pack charging voltage target to use based at least partly on information on when the threshold state of charge is exceeded.  (Fig. 3B-3F [0056]- [0057] balancing and charging of all cells continue until all cells are charged to 100 SOC.  Total voltage of battery pack when charging stops identified as charging voltage target).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to include wherein the control circuitry is configured to determine the battery pack charging voltage target to use based at least partly on information on when the threshold state of charge is exceeded, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
As to claim 13, Fukushima in view of Lupu teaches the battery circuitry of Claim 7 wherein the control circuitry is configured to maintain information on the difference between the first and second charges during the charging and discharging of the first and second battery cells (The difference in charge amount between the plurality of secondary batteries 31 due to their difference in self-discharge capacity is determined prior to the start of and after the completion of equalization. Equalization includes charging secondary batteries 31 ([0090]). Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090]). As such the difference in charge amounts are detected (i.e. maintain information on the differences) during discharging and charging period of each discharge-equalization cycle).
Fukushima in view of Lupu does not teach to determine a battery pack charging voltage target to use in the charging of the first and second battery cells.
Taylor teaches determining a battery pack charging voltage target to use in the charging of the first and second battery cells (Fig. 3B-3F [0057] during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent to each other. Then battery units are charged until all units charged to hundred percent of their potential. Total voltage of battery pack when charging stops identified as charging voltage target).
It would have been obvious to a person of ordinary skill in the art to modify the battery circuitry of Fukushima to wherein the control circuitry is configured to use the information maintained on the difference between the first and second charges in determining a battery pack charging voltage target to use in charging the battery pack, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Lupu (US 20090096420) in view of Taylor Jr (US 20190115768) in view of Morita (US 20170069938).
As to claim 14, Fukushima in view of Lupu in view of Taylor teaches the battery circuitry of claim 13, wherein the control circuitry is configured to determine the battery pack charging voltage target using the information maintained on the difference between the first and second charges.
Fukushima in view of Lupu in view of Taylor does not teach wherein the control circuitry is configured to determine the battery pack charging voltage target using the information maintained on the open-circuit-voltage- versus-charge information for the first and second battery cells.
Morita teaches wherein the control circuitry (controller that performs method in Fig. 1) is configured to determine the battery pack charging voltage target using the open-circuit-voltage-versus-charge information for the cells (Fig. 2, 7 S202. By referring to a stored open circuit potential curve, the end-of -charge potential estimation unit 130 may estimate end-of -charge potential in the fully charged state of battery 110 (plurality of cells [0025]) at its current battery capacity ([0035] [0037]).  End-of-charge voltage of the secondary battery 110 is determines (S204) and battery 110 is charged the battery according (S205 and [0041])).
It would have been obvious to a person of ordinary skill in the art to modify the battery circuitry of Fukushima to wherein the control circuitry is configured to determine the battery pack charging voltage target using the open-circuit-voltage-versus-charge information for the first and second battery cells, in order to prolong the life of the secondary battery 110, as taught by Morita [0042].
Claim 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Taylor Jr (US 20190115768) in view of  Iwasawa (US20130020997).
As to claim 15, Fukushima discloses a battery system for an electronic device (Fig. 4, Energy Storage System 10), comprising:
a battery pack formed from first and second battery cells coupled in series between first and second battery pack terminals (Fig. 4 battery 30, terminals where J1 and J2 are connected);
a first bleed resistor and first switch coupled across the first battery cell(Fig. 5 R, and SW of Fukushima); a second bleed resistor and second switch coupled across the second battery cell (Fig. 5 R, and SW of Fukushima).;
a voltage sensor coupled between the first and second battery pack terminals ([0055] The voltage detecting circuit 60 is connected to both ends of the respective secondary batteries 31 through detection lines, and measures voltages of the respective secondary batteries 31 and a total voltage of the assembled battery 30 in response to an instruction from the CPU 71); control circuitry that includes charging circuitry (Vehicle ECU, with BMU 50 with Vehicle generator) configured to supply a charging current that flows through the battery pack between the first and second terminals to charge the battery pack ([0048] The vehicle ECU 14 performs control of electricity supplied to the battery module 20 from the vehicle generator 15 through a charge circuit), wherein the control circuitry is configured to:
Fukushima does not specifically disclose control circuitry is configured to: determine a battery pack charging voltage target at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell; after determining the battery pack charging voltage target, control the charging circuitry to halt charging of the battery pack when the battery pack is at the battery pack charging voltage target, wherein, when the battery pack is at the battery pack charging voltage target, the first battery cell is at a maximum cell voltage.
Taylor Jr teaches determin[ing] a battery pack charging voltage target (Total voltage of battery pack when charging stops is identified as charging voltage target) at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell, (Fig. 3B-3F [0057] of Taylor Jr during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent and are charged until all units are charged to hundred percent of their potential. As such the target voltage of the battery pack is the voltage at which the battery units SOC are equivalent to each other and at value of 100%. Total voltage of battery pack when charging stops is identified as “charging voltage target”). 
Taylor Jr further teaches control the charging circuitry to halt charging of the battery pack when the battery pack is at the battery pack charging voltage target, wherein, when the battery pack is at the battery pack charging voltage target, the first battery cell is at a maximum cell voltage (Fig. 3B-3F [0057] of Taylor Jr …battery units  charged until all units are balanced and have a SOC of 100%.)
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to be configured to determine a battery pack charging voltage target at least partly based on information on a difference between a first charge on the first battery cell and a second charge on the second battery cell; and control the charging circuitry to halt charging of the battery pack when the battery pack is at the battery pack charging voltage target, wherein, when the battery pack is at the battery pack charging voltage target, the first battery cell is at a maximum cell voltage, in order to charge and discharge the battery units without causing any damage as taught by Taylor Jr [0059].
Although the combined teachings of Fukushima in view of Taylor teaches Fukushima control circuitry configured to determine a battery pack charging voltage target and control the charging circuitry to halt charging of the battery pack when the battery pack is at the battery pack charging voltage target.
The combined teachings of Fukushima in view of Taylor is not specifically clear that the control circuitry determined a battery pack charging voltage target prior to halting the charging of the battery pack when the battery pack is at the battery pack charging voltage target.
However Fukushima control circuitry is a CPU ([0054] Fig. 4). It is well known to one of ordinary skill in the art that CPU’s are pre-programmed with instructions prior to performing said instructions as evident by Hyde ([0135] the interface 119 can be used to provide program or pre-program the processor 114 or the memory 116 with program instructions or control instructions).
As such it is obvious to one of ordinary skill in the art for Fukushima control circuitry be pre-programmed to determine a battery pack charging voltage target prior to halting the charging of the battery pack when the battery pack is at the battery pack charging voltage target as it is a well-known characteristic of a general purpose computer to be pre-programmed with the desired instructions to execute.
Fukushima does not specifically disclose control circuitry is configured to: control the first switch during the charging of the battery pack to short the first bleed resistor across the first battery cell when the first battery cell is at a threshold level voltage less than the maximum cell voltage.
Iwasawa teaches controlling a first switch (Fig. 2 switch 33) during the charging of the battery pack to short the first bleed resistor across the first battery cell when the first battery cell is at a threshold level voltage less than the maximum cell voltage (Fig. 4B and [0049] during the charging operation of the battery string 13 the charge-and-discharge control relating to the SOC balancing is performed. Fig. 4 showing the balancing (i.e. short the first bleed resistor across the first battery cell) is performed before cell 36 reaches a maximum cell voltage).
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to be configured to control the first switch during the charging of the battery pack to short the first bleed resistor across the first battery cell when the first battery cell is at a threshold level voltage less than the maximum cell voltage, as taught by Iwasawa in order to balance between a plurality of battery units even when battery units, whose capacities are different with each other, are built in a battery string [0015].
As to claim 17, Fukushima in view of Taylor in view of Iwasawa teaches the battery system of claim 15 wherein the control circuitry is configured to maintain the information on the difference between the first charge on the first battery cell and the second charge on the second battery cell during the charging and discharging of the battery pack (The difference in charge amount between the plurality of secondary batteries 31 due to their difference in self-discharge capacity is determined prior to the start of and after the completion of equalization. Equalization includes charging secondary batteries 31 ([0090]). Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to equalization until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090]). As such the difference in charge amounts are detected (i.e. maintain a value) during discharging and charging period of each discharge-equalization cycle).
As to claim 18, Fukushima in view of Taylor in view of Iwasawa teaches the battery system of claim 17 wherein the control circuitry is configured to compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a discharge period (DT) using information on discharge period duration ([0072] and Fig. 13 S110 of Fukushima. CPU 71 calculates self-discharge capacity [mAh] during the non-operating time (DT) of the discharge circuit 65 by multiplying values of self-discharge currents [mA] of the respective secondary batteries 31 stored in the memory 73 by the time difference DT and estimates a difference in charge amount by calculating the difference between the largest self-discharge capacity and the smallest self-discharge capacity of secondary batteries 31. This charge amount difference determination is performed before and after equalization [0033]-[0034]).
As to claim 19, Fukushima in view of Taylor in view of Iwasawa teaches the battery system of claim 18 wherein the control circuitry is configured to compute the updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following the discharge period using information on a first parasitic current drawn from the first battery cell through the control circuitry when the control circuitry is in a quiescent state and a second parasitic current drawn from the second battery cell through the control circuitry when the control circuitry is in the quiescent state (Based on the specification, the Examiner interprets “the control circuitry is in the quiescent state” as “uneven parasitic (quiescent) drain currents for cells” ([0072] and Fig. 13 S110 of Fukushima).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Taylor Jr (US 20190115768) in view of  Iwasawa (US20130020997) in view of Morita (US 20170069938).
As to claim 16, Fukushima in view of Taylor in view of Iwasawa teaches the battery system of claim 15, wherein the control circuitry is configured to use the information on the difference between the first charge on the first battery cell and the second charge on the second battery cell in determining the battery pack charging voltage target (Fig. 3B-3F [0057] of Taylor Jr during charging, bypass circuits are activated and deactivated over time based on whether the cells potential are equivalent and are charged until all units are charged to hundred percent of their potential. As such the target voltage of the battery pack is the voltage at which the battery units SOC are equivalent to each other and at value of 100%. Total voltage of battery pack when charging stops is identified as “charging voltage target”). 

Fukushima in view of Taylor in view of Iwasawa does not teach wherein the control circuitry is configured to use the open-circuit-voltage- versus-charge information for the first and second battery cells in determining the battery pack charging voltage targets.
Morita teaches wherein the control circuitry (controller that performs method in Fig. 1) is configured to determine the battery pack charging voltage target using the open-circuit-voltage-versus-charge information for the cells (Fig. 2, 7 S202. By referring to a stored open circuit potential curve, the end-of -charge potential estimation unit 130 may estimate end-of -charge potential in the fully charged state of battery 110 (plurality of cells [0025]) at its current battery capacity ([0035] [0037]).  End-of-charge voltage of the secondary battery 110 is determines (S204) and battery 110 is charged the battery according (S205 and [0041])).
It would have been obvious to a person of ordinary skill in the art to modify the battery circuitry of Fukushima to wherein the control circuitry is configured to determine the battery pack charging voltage target using the open-circuit-voltage-versus-charge information for the first and second battery cells, in order to prolong the life of the secondary battery 110, as taught by Morita [0042].
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima (US 20170288425) in view of Taylor Jr (US 20190115768) in view of  Iwasawa (US20130020997) in view of Lupu (US 20090096420)
As to claim 20, Fukushima in view of Taylor in view of Iwasawa teaches the battery system of claim 17 wherein the control circuitry is configured to compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a charge period (Charge amount difference determination is performed before and after equalization [0033]-[0034]. Each equalization process (each charging period) reduces the difference in charge amount due to self-discharge that occurred prior to until the charge amounts of the plurality of secondary batteries 31 are substantially equal to each other ([0033] [0034], [[0070], 0079], [0090]). As such the difference in charge amounts are detected during each charging period and detected after a preceding charging period).
Fukushima in view of Taylor in view of Iwasawa does not disclose/teach compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a charge period using information on bleed resistor use during the charging.
Lupu teaches compute an updated value of the difference in charge (Fig. 4 detection of difference between the first and second charges (S418) using information on bleed resistor use during the charging. (Fig. 4 422 of Lupu. Detection of difference between the first and second charges (S418) is determined  after time in which bypass current is enabled has expired (412 to 418 i.e. “ bleed resistor use during the charging”) . 
It would have been obvious to a person of ordinary skill in the art to modify the control circuitry of Fukushima to compute an updated value of the difference between the first charge on the first battery cell and the second charge on the second battery cell following a charge period using information on bleed resistor use during the charging, as taught by Lupu in order to prevent overcharging or discharging any of the cells.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	/DREW A DUNN/            Supervisory Patent Examiner, Art Unit 2859